McBRIDE, C. J.
This is a motion to dismiss an appeal.
The defendant received a judgment in the court for costs and disbursements, from which judgment plaintiff appealed.
1. The judgment was rendered on February 17, 1920, and tbe notice of appeal and undertaking were served on defendant on .April 10, 1920. The appeal was therefore perfected on April 16, 1920. No order extending the time to file a transcript on appeal appears of record. Section 554, L. O. L., hs amended *630by Chapter 320, Gen. Laws of 1913, requires that the appellant shall file a transcript on appeal within thirty days after the appeal has been perfected. The transcript was therefore due here at the latest on the seventeenth day of May, 1920, but no transcript has been filed. Defendant moves to dismiss the appeal.
2. Subdivision 2 of Section 554, L. O. L., as amended by Chapter 320, Laws. 1913, provides that if the transcript is not filed within the tilne provided, or within any extension of such time, the appeal shall be dismissed. Subdivision 3 provides that upon such dismissal the judgment may be enforced by the appellate court against the appellant and his sureties.
The appeal will therefore be dismissed and the judgment affirmed, both against the appellant and his sureties, with defendant’s costs and disbursements in this proceeding. Appeal Dismissed.